      Case 2:20-cv-00240-TOR        ECF No. 27-1   filed 04/27/21          PageID.464 Page 1 of 3




 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
     VMRD, INC., a Washington corporation,
 9                                                   NO. 2:20-cv-00240-TOR
10                        Plaintiffs,
            v.                             [PROPOSED] ORDER OF
11                                         DISMISSAL OF ALL CLAIMS
12   PIVETDX, INC., a Washington           AND COUNTERCLAIMS WITH
     corporation, SAMPATH SRIKANTH and PREJUDICE AND WITHOUT FEES
13   DANA SRIKANTH, individually and as OR COSTS
14   husband and wife, and JOANNA
     RZEPKA and GRZEGORZ RZEPKA,
15   individually and as husband and wife, Without Oral Argument on May
16                                         27, 2021 at 6:30 p.m.
                        Defendants.
17

18   SAMPATH SRIKANTH and JOANNA
     RZEPKA,
19

20                        Counter-Claimants,
            v.
21

22   VMRD, Inc., a Washington corporation,
23                        Counter-Defendant.
24

25
            This matter came before the Court without oral argument on the Parties'
26
     Stipulated Motion to Dismiss All Claims and Counterclaims (the "Motion to
27
     [PROPOSED] ORDER OF DISMISSAL. . . : 1


                                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR        ECF No. 27-1     filed 04/27/21          PageID.465 Page 2 of 3




 1   Dismiss"). The Court, having reviewed the Motion to Dismiss and the records and
 2
     files herein, concludes that good cause exists under Fed. R. Civ. P. 41 and Local
 3

 4   Civil Rule 41 to dismiss this lawsuit and all the claims and counterclaims.

 5          It is hereby ORDERED that:
 6
            1.     The Parties' Stipulated Motion to Dismiss is GRANTED.
 7

 8          2.     The above-captioned lawsuit, and all the claims and counterclaims

 9                 therein, are DISMISSED with prejudice and without an award of fees
10
                   or costs to any of the Parties.
11

12          DATED this ____ day of ____________, 2021.

13

14
                                        ______________________________
15                                      HONORABLE JUDGE RICE
16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER OF DISMISSAL. . . : 2


                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR        ECF No. 27-1   filed 04/27/21          PageID.466 Page 3 of 3




 1   JOINTLY PRESENTED BY:
 2
     WITHERSPOON • KELLEY
 3

 4   s/ Kimberly A. Kamel
     Kimberly A. Kamel, WSBA No. 30041
 5   Maximillian K. Archer, WSBA No. 54081
 6   422 W. Riverside Avenue, Suite 1100
     Spokane, Washington 99201
 7   Phone: (509) 624-5265 / Fax: (509) 458-2728
 8   kak@witherspoonkelley.com
     mka@witherspoonkelley.com
 9   Counsel for Plaintiff VMRD, Inc.
10

11   KUTAK ROCK LLP
12
     s/ Geana M. Van Dessel
13   Geana M. Van Dessel, WSBA No. 35969
14   Heather C. Yakely, WSBA No. 28848
     510 W. Riverside Ave., Suite 800
15   Spokane, Washington 99201-0506
16   Telephone: (509) 747-4040
     Geana.VanDessel@KutakRock.com
17   Heather.Yakely@KutakRock.com
18   Counsel for Defendant Grzegorz Rzepka,
     Defendant Dana Srikanth, Defendant PIVetDx, Inc.
19   Defendant/Counter-Claimant Joanna Rzepka,
20   and Defendant/Counter-Claimant Sampath Srikanth
21

22

23

24

25

26

27
     [PROPOSED] ORDER OF DISMISSAL. . . : 3


                                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
